Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claim 1 the prior art of record does not teach or suggest the invention as claimed, including the receiving member having at least two v-shaped members, the two v-shaped members having an elongate portion, a first leg extending downwardly from the elongate portion, a bend portion at an end of the first leg to receive the bird at its scapula-humeral joint, and a second leg extending upwardly from the bend portion. By Contrast, Randolph (US 3774578 A) as modified by Avierm (FR 2423672 A2) discloses a device for handling and grading living birds including a receiving member having first legs and bend portions at ends of the first legs to receive the bird at its scapula-humeral joint, at least two v-shaped members at a first end of the receiving member. However, modified Randolph fails to mention the two v-shaped members having an elongate portion, a first leg extending downwardly from the elongate portion, a bend portion at an end of the first leg to receive the bird at its scapula-humeral joint, and a second leg extending upwardly from the bend portion. Therefore, it would have not been obvious to incorporate prior which disclose devices for handling animals, in particular devices for handling and grading living birds in the manner as described above.
For Claim 4 the prior art of record does not teach or suggest the invention as claimed, including wherein the receiving member is configured to rotate around a first axis and the at least one v-shaped member is configured to rotate around a second axis which is different from the first axis. By contrast, Randolph (US 3774578 A) as modified by Avierm (FR 2423672 A2) discloses a device for handling and grading living birds including a receiving member rotatably attached to the main and configured to received and hold a bird, wherein the receiving member comprises at least two v-shaped members, and 
For Claim 10, the prior art of record does not teach or suggest the invention as claimed, including a main member, a receiving member, the receiving member having laterally extending elongate portions, first legs extending downwardly from the elongate portion, bend portions at ends of each of the first legs to receive the bird at its scapula-humeral joint, and second legs extending upwardly from the bend portions, and a locking member. By contrast, Samson et al. (US 10350041 B2) as modified by Suntych (US 20170027135 A1) discloses a system for handling and grading birds including a fixation member, a weight member, and at least two releasing members. However, modified Samson fails to mention a device of the system comprising of a main member, a receiving member, and a locking member. By further contrast, Randolph (US 3774578 A) as modified by Avierm (FR 2423672 A2) discloses a system for handling and grading birds including at least one device comprising a main member, a receiving member having first legs and bend portions at ends of the first legs to receive the bird at its scapula-humeral joint. However, modified Randolph fails to mention the receiving member having laterally extending elongate portions, first legs extending downwardly from the elongate portion, bend portions at ends of each of the first legs to receive the bird at its scapula-humeral joint, and second legs extending upwardly from the bend portions. Further, modified Randolph fails to mention at least one fixation member, a weighing member as well as releasing members. Therefore, it would have not been obvious to incorporate prior which disclose systems for handling animals, in particular systems for handling and grading birds in the manner as described above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619